Taft, C. J.,
concurring. Both the order of the commission and the report of the attorney examiner, which the order adopted in its entirety, contain only the following as findings of fact:
“(lj The appeal is properly before the commission pursuant to Section 5523.16 of the Revised Code.
“(2) The commission has jurisdiction to hear and determine the issues presented herein.
“(3) The appellee, the Director of Highways of the *117State of Ohio, has the burden of proving by a preponderance of the evidence that the proposed grade separation improvement is reasonably necessary and expedient.
“(4) The appellee herein has sustained its burden of proving that the grade separation is reasonably necessary.
“(5) The appellee has sustained its burden of proving that the proposed grade separation is expedient as of the time of the hearing.”
Section 4903.09, Eevised Code, reads:
“In all contested cases heard by the Public Utilities Commission, a complete record of all of the proceedings shall be made, including a transcript of all testimony and of all exhibits, and the commission shall file, with the records of such cases, findings of fact and written opinions setting forth the reasons prompting the decisions arrived at, based upon said findings of fact.” (Emphasis added.)
In Commercial Motor Freight, Inc., v. Pub. Util. Comm. (1951), 156 Ohio St. 360, 102 N. E. 2d 842, this court construed the predecessor of Section 4903.09, Ee-vised Code, to require the commission to make and state its findings of fact from the evidence, as well as to state its ultimate conclusions, and to state the reasons for the conclusions reached. Under a 1953 amendment, the language of Section 4903.09 is even more explicit in this regard. In this case, no reasons for its conclusions are stated by the commission.
The commission has apparently misinterpreted our subsequent decisions in New York Central Rd. Co. v. Pub. Util. Comm. (1955), 164 Ohio St. 289, 130 N. E. 2d 365, and Mt. Vernon Telephone Corp. v. Pub. Util. Comm. (1955), 163 Ohio St. 381, 127 N. E. 2d 14. In paragraph four of the syllabus of the latter case it was said that an order satisfies Section 4903.09, Eevised Code, “where the order fully covers the evidence, finds the ultimate facts upon which it is based and fully sets forth the reasons therefor.” This was in no way a mitigation of the criticisms of commission practices in Motor Freight which reappear *118as defects in the opinion of the commission in the instant case.
As stated in Motor Freight, at page 363:
“Probably the principal purpose of * * * [what is now Section 4903.09, Revised Code], was to enable this court to review the action of the commission without reading the voluminous records in Public Utilities Commission cases. Where the commission states the facts found upon which it bases its decision, this court can usually readily determine, as it is required to do by * * * [what is now Section 4903.13, Revised Code], whether the order of the commission is ‘unlawful or unreasonable.’ A review of the essential facts so found can also be made with the help of record references supplied by opposing counsel in their briefs. The General Assembly never intended this court to perform the same functions and duties as the Public Utilities Commission but it did intend that this court should determine whether the facts found by the commission lawfully and reasonably justified the conclusions reached by the commission in its order and whether the evidence presented to the commission as found in the record supported the essential findings of fact so made by the commission.”
Matthias, J., concurs in the foregoing concurring opinion.